DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the engine of the movable propulsion system comprises a jet engine and gas rudders configured to change a thrust vector in a vertical plane” in claim 6, the propeller of the movable propulsion system “is foldable” of claim 5, and “the movable pylon is located in a nose” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
Applicant’s amendments, filed 6/22/22, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections of claims 1-9 have been withdrawn. 

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Objections
Claim 10 is objected to because of the following informalities: “wherein fin is located” should read --wherein the fin is located--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the movable pylon has only one pitch attitude degree of freedom and configured to be fixed in a position, or has no degree of freedom”. It is unclear how a movable pylon could have no degree of freedom. If it had no degree of freedom it would not be movable. Claims 11 and 12 have the same issue. For examination purposes “the movable pylon” will be interpreted as “the rear pylon”.
Claim 1 recites “a movable propulsion system comprising an engine located on the fuselage or on a movable pylon…”, only optionally introducing “a movable pylon”. Claim 1 then recites “wherein the movable pylon…”. There is insufficient antecedent basis for this limitation in the claim if the engine is located on the fuselage and not on a movable pylon.
The term “proximate” in claims 14 and 16 is a relative term which renders the claims indefinite. The term “proximate” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes the limitation will be met if the lifting propulsion system pylons are located between the most forward and most aftward points of the convertiplane.
All dependent claims not addressed above are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (listed in translation as “Unannounced Inventor”) (CN 106428547 A) in view of Zhou (US 20160114887 A1).
For claim 1, Liu discloses a convertiplane Figs. 1 comprising a fuselage body 108, a pair of wings: fore 101 and aft 102, a fin 103, two lifting propulsion systems comprising engines with propellers rear two lifting rotors 109, located on lifting propulsion system pylons having a degree of freedom with respect to an angle of yaw on sides of the fuselage rear two arms have a degree of freedom with respect to yaw as they pivot in and out of the fuselage from Fig. 2 to Fig. 3, configured to be fixed in a position extended and retractable during horizontal flight into a fuselage cavity Fig. 3-4, a movable propulsion system comprising an engine 106 located on a rear pylon tail section 107 that in turn is located on the fuselage on 108,
wherein the rear pylon has no degree of freedom section 107 is fixed and has no degree of freedom.
The lifting rotors of Lui do not have a degree of freedom with respect to pitch. However, Zhou teaches a convertiplane Figs. 12-13 with lifting propulsion systems that have two degrees of freedom with respect angles of pitch and yaw on sides of the fuselage pylon arms 1215 which pivot in an out of the fuselage (Fig. 12) and tilt with respect to pitch (Fig. 13), configured to be fixed in a position and retractable during horizontal flight into a fuselage cavity Fig. 12: arrow 1225 shows retraction motion.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having the lifting propulsion system pylons tilt along the pylon which would provide a component in pitch as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to have greater control of yaw while in a vertical flight mode, and to aid in transitioning to a horizontal flight mode.
For claim 2, Liu discloses the convertiplane according to claim 1, wherein the engines of the lifting propulsion systems are electric motors Pg 4 of translation: “(each component is composed of one brushless motor 216 and propeller 215)”.
For claim 3, Zhou discloses the convertiplane according to claim 1, but fails to disclose that the propellers of the engines of the lifting propulsion systems are foldable.
However, Zhou teaches a convertiplane wherein the propellers of the engines of the lifting propulsion systems are foldable Para 0079.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by making the propellers foldable as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to allow for the fuselage cavity to be made smaller to reduce the overall aircraft profile for easier storage.
For claim 4, Liu as modified discloses the convertiplane according to claim 1, wherein the lifting propulsion systems are retractable backward into the fuselage cavity Fig. 2 to Fig. 3 shows retraction.
For claim 5, Liu as modified discloses the convertiplane according to claim 1, wherein the engine of the movable propulsion system is an electrical engine Pg 3: “Further, the thrust power component of the fixed wing assembly is using electricity or fuel as energy propeller, duct or turbine jet engine”, and a propeller thereof has a fixed or variable pitch Pg 3: “For the thrust power component fixed wing assembly… large pitch propeller”, but fails to disclose that it is foldable.
However, Zhou teaches a convertiplane wherein the propellers of a movable propulsion system located at a tail is foldable Para 0079.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by making the propellers foldable as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to provide for a low drag configuration for gliding when the propeller is not powered.
For claim 7, Liu as modified discloses the convertiplane according to claim 1, wherein the rear pylon 107 is located in a tail of the fuselage in a tail, shown in Fig. 1.
For claim 8, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose a landing gear.
However, Zhou teaches a landing gear Fig. 12: wheels. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having landing gear as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to provide a structure to absorb impact when landing.
For claim 9, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose a parachute.
However, Zhou teaches a parachute Para 0073: “the device 800 may include a parachute”. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having a parachute as disclosed by Zhou. One of ordinary skill in the art would have been motivated to make this modification to provide an emergency recovery system.
For claim 10, Liu as modified discloses the convertiplane according to claim 1, wherein the fin 103 is located at a tail of, and extends vertically from, the fuselage located at the rear – a tail – and extending vertically, separated from the wings separate component from wings.
For claim 11, Liu as modified discloses the convertiplane according to claim 10, wherein the movable propulsion system 106 is located on the rear pylon 107, the rear pylon in turn being located on the fuselage 108, and wherein the rear pylon has no degree of freedom section 107 is fixed and has no degree of freedom.
For claim 12, Liu as modified discloses the convertiplane according to claim 10, wherein the movable propulsion system 106 is located on the rear pylon 107, the rear pylon in turn being located on the fuselage 108, and wherein the rear pylon has no degree of freedom section 107 is fixed and has no degree of freedom.
For claim 13, Liu as modified discloses the convertiplane according to claim 11, wherein the two lifting propulsion systems are controllable to vertically move the convertiplane Pg 4: “109 rotor power component rotates for vertical take-off and landing”, and the movable propulsion system is controllable to horizontally move the convertiplane Pg 4: “the aircraft in fixed wing in high speed cruise, 106 to provide forward movement of the power”.
For claim 14, Liu as modified discloses the convertiplane according to claim 13, wherein the lifting propulsion system pylons rear two arms of 109 are located on opposing sides of the fuselage right and left in a region proximate to a center of gravity of the convertiplane proximate to center of gravity by being between the most forward point and most aftward point of the convertiplane, and wherein the two lifting propulsion systems, when not retracted, are provided between the fore and aft wings Fig. 2, rear lifting rotor are longitudinally between the two wings.
For claim 15, Liu as modified discloses the convertiplane according to claim 12, wherein the two lifting propulsion systems are controllable to vertically move the convertiplane Pg 4: “109 rotor power component rotates for vertical take-off and landing”, and the movable propulsion system is controllable to horizontally move the convertiplane Pg 4: “the aircraft in fixed wing in high speed cruise, 106 to provide forward movement of the power”.
For claim 16, Liu as modified discloses the convertiplane according to claim 15, wherein the lifting propulsion system pylons rear two arms of 109 are located on opposing sides of the fuselage right and left in a region proximate to a center of gravity of the convertiplane proximate to center of gravity by being between the most forward point and most aftward point of the convertiplane, and wherein the two lifting propulsion systems, when not retracted, are provided between the fore and aft wings Fig. 2, rear lifting rotor are longitudinally between the two wings.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu and Zhou as applied above, further in view of Arai (US 20150360775 A1).
For claim 6, Liu as modified discloses the convertiplane according to claim 1, but fails to disclose that the engine of the movable propulsion system comprises a jet engine and gas rudders configured to change a thrust vector in a vertical plane.
However, Arai teaches a VTOL aircraft with tilting propulsions systems, wherein the engine of the propulsion system comprises a jet engine and gas rudders configured to change a thrust vector in a vertical plane Para 0112: “jet-wind from the engines 300, 310 strikes the rudders 210, 220 and the flaps 211, 221”.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Liu by having the engine be a jet engine with rudders that change a thrust vector in a vertical plane as disclosed by Arai. One of ordinary skill in the art would have been motivated to make this modification to provide high thrust from the jet engines with added control in the yaw direction.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLIN N M ZOHOORI whose telephone number is (571)272-7996. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA J MICHENER can be reached on (571)272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/COLIN ZOHOORI/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642